Opinion of the Court by
Judge Peters:
Whether there was any error in the instructions given at-the instance of appellee this court can not inquire because they were *66not objected to when offered nor excepted to when given nor afterwards whereby the error if any was committed by the court was waived as has been too often 'decided by this court to require any citation of authority.
Middleton, for appellant.
Bullock & Davis, for appellee.
On the next question that the verdict of the jury was contrary to the weight of the evidence — It is necessary only to remark that the evidence was conflicting and it was the province of the jury to weigh and determine the facts, and having decided how they were, their finding is not so clearly and palpably against the weight of the evidence as to authorize this court to interfere.
Wherefore the judgment is affirmed.